 



Exhibit 10.2
Execution Copy
REGENCY GP LLC
LONG-TERM INCENTIVE PLAN
     SECTION 1. Purpose of the Plan.
     The Regency GP LLC Long-Term Incentive Plan (the “Plan”) has been adopted
by Regency GP LLC, a Delaware limited liability company (the “Company”), the
general partner of Regency GP LP, a Delaware limited partnership (the “General
Partner”), which is, in turn, the general partner of Regency Energy Partners LP,
a Delaware limited partnership (the “Partnership”). The Company manages the
affairs of the General Partner which, in turn, manages the affairs of the
Partnership. All the officers and employees who operate the business and affairs
of the Partnership are employees of the Company. The Plan is intended to promote
the interests of the Partnership, the General Partner and the Company by
providing to Employees, Consultants and Directors incentive compensation awards
based on Units to encourage superior performance. The Plan is also contemplated
to enhance the ability of the Company and its Affiliates to attract and retain
the services of individuals who are essential for the growth and profitability
of the Company, the Partnership and their Affiliates and to encourage them to
devote their best efforts to advancing the business of the Company, the
Partnership and their Affiliates.
     SECTION 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Restricted Unit, Phantom Unit, or Substitute Award
granted under the Plan, and shall include any tandem DERs granted with respect
to a Phantom Unit or Option.
     “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:
          (i) any “person” or “group” within the meaning of those terms as used
in Sections 13(d) and 14(d)(2) of the Exchange Act, other than HMTF Regency, LP
or members of

 



--------------------------------------------------------------------------------



 



Execution Copy
the HMTF Group, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of fifty percent
(50%) or more of the voting power of the voting securities of the Company, the
General Partner or the Partnership;
          (ii) the equity owners of the Company or the limited partners of the
General Partner or the Partnership approve, in one or a series of transactions,
a plan of complete liquidation of the Company, the General Partner or the
Partnership; or
          (iii) the sale or other disposition by the Company, the General
Partner or the Partnership of all or substantially all of its assets in one or
more transactions to any Person other than a legal entity wholly owned by one or
more of the Company, the General Partner and the Partnership.
For purposes of this Plan, “HMTF Group” shall mean Hicks, Muse, Tate & Furst
Incorporated, a Texas corporation, Hicks, Muse, Tate & Furst Equity Fund V,
L.P., a Delaware limited partnership, and their respective Affiliates (other
than the Company, the General Partner and the Partnership and their
subsidiaries), and their affiliates’ respective directors, officers,
shareholders, members, managers, representatives of management committees and
employees (and members of their respective families and trusts for the primary
benefit of such family members).
     “Committee” means the Board, the Compensation Committee of the Board or
such other committee as may be appointed by the Board to administer the Plan.
     “Consultant” means an individual who renders consulting services to the
Company or an Affiliate of the Company, the General Partner or the Partnership,
other than a member of the HMTF Group.
     “DER” means a distribution equivalent right, being a contingent right,
granted in tandem with a specific Option or Phantom Unit, to receive with
respect to each Unit subject to the Award an amount in cash equal to the cash
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.
     “Director” means a member of the Board who is not an Employee or a
Consultant (other than in that individual’s capacity as a Director).
     “Employee” means an employee of the Company or an Affiliate of the Company,
the General Partner or the Partnership, other than a member of the HMTF Group.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or, if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.

 



--------------------------------------------------------------------------------



 



Execution Copy
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.
     “Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan which
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
“Substitute Award” means an award granted pursuant to Section 6(c)(viii) of the
Plan.
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
“Unit” means a Common Unit of the Partnership.
     SECTION 3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any. Upon any such
delegation all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously

 



--------------------------------------------------------------------------------



 



Execution Copy
granted to, a person who is an officer subject to Rule 16b-3 or a member of the
Board. Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award; (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, the General Partner, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.
     SECTION 4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan shall be seven and one-half percent (7.5%) of the aggregate
number of common and subordinated Units authorized and outstanding Units
immediately following the initial public offering of Units by the Partnership.
Units withheld from an Award to satisfy the Company’s or an Affiliate’s minimum
tax withholding obligations with respect to the Award shall not be considered to
be Units delivered under the Plan for this purpose. If any Award is forfeited,
cancelled, exercised, or otherwise terminates or expires without the actual
delivery of Units pursuant to such Award, the Units subject to such Award shall
again be available for Awards under the Plan. There shall not be any limitation
on the number of Awards that may be granted and paid in cash.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
     (c) Adjustments. In the event of any distribution (whether in the form of
Units, other securities or property other than cash), recapitalization, split,
reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event, the
Committee shall, in such manner as it may deem equitable, adjust the number and
type of Units (or other securities or property) with respect to which Awards may
be granted.
     SECTION 5. Eligibility.

 



--------------------------------------------------------------------------------



 



Execution Copy
     Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
     SECTION 6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the Restricted Period
and other conditions and limitations applicable to the exercise of the Option,
including the following terms and conditions and such additional terms and
conditions, as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option.
(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, or any combination of methods, having a Fair Market
Value on the exercise date equal to the relevant exercise price.
(iii) Forfeitures. Except as otherwise provided in the terms of the Option
grant, upon termination of a Participant’s employment with or consulting
services to the Company and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
unvested Options shall be forfeited by the Participant. The Committee may, in
its discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options.
(iv) Option DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Options Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.
     (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

 



--------------------------------------------------------------------------------



 



Execution Copy
(i) DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee) subject to the
same vesting restrictions as the tandem Phantom Unit Award, or be subject to
such other provisions or restrictions as determined by the Committee in its
discretion.
(ii) UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the grant agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.
(iii) Forfeitures. Except as otherwise provided in the terms of the Restricted
Units or Phantom Units grant, upon termination of a Participant’s employment
with or consulting services to the Company and its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding, unvested Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination.
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Restricted Units and/or Phantom Units.
(iv) Lapse of Restrictions.
(A) Phantom Units. Upon or as soon as reasonably practical following the vesting
of each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to receive from the Company one Unit or cash equal to the Fair
Market Value of a Unit, as determined by the Committee in its discretion.
(B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.
     (c) General.
(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate. Awards granted in addition
to or in tandem with other Awards or awards granted under any other plan of the
Company or any Affiliate may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.
(ii) Limits on Transfer of Awards.

 



--------------------------------------------------------------------------------



 



Execution Copy
(A) Except as provided in Paragraph (C) below, each Option shall be exercisable
only by the Participant during the Participant’s lifetime, or by the person to
whom the Participant’s rights shall pass by will or the laws of descent and
distribution.
(B) Except as provided in Paragraph (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any Affiliate.
(C) To the extent specifically provided by the Committee with respect to an
Option, an Option may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.
(iv) Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.
(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award grant agreement (including, without limitation, any exercise
price or tax withholding) is received by the Company.
(vii) Change of Control. Unless specifically provided otherwise in the Award
agreement, upon a Change of Control all outstanding Awards shall automatically
vest and be payable at their maximum target level or become exercisable in full,
as the case may be.
(viii) Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the Company
or an Affiliate of another entity or the assets of another entity. Such
Substitute Awards that are Options may have exercise prices less than the Fair
Market Value of a Unit on the date of such substitution.

 



--------------------------------------------------------------------------------



 



Execution Copy
     SECTION 7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.
(c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of any
event described in Section 4(c) of the Plan, any Change of Control, any change
in applicable law or regulation affecting the Plan or Awards thereunder, or any
change in accounting principles affecting the financial statements of the
Partnership, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or an outstanding Award:
(A) provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(ii) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;
(B) provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(C) make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;
(D) provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

 



--------------------------------------------------------------------------------



 



Execution Copy
(E) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
     SECTION 8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, continue consulting services or to remain on the
Board, as applicable. Furthermore, the Company or an Affiliate may at any time
dismiss a Participant from employment or consulting free from any liability or
any claim under the Plan, unless otherwise expressly provided in the Plan, any
Award agreement or other agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflicts of laws
principles.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Compensation Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

 



--------------------------------------------------------------------------------



 



Execution Copy
     (g) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
     (h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (i) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (j) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (k) Participation by Affiliates. In making Awards to Employees employed by
an entity other than the Company, the Committee shall be acting on behalf of the
Affiliate, and to the extent the Partnership has an obligation to reimburse the
Company for compensation paid for services rendered for the benefit of the
Partnership, such payments or reimbursement payments may be made by the
Partnership directly to the Affiliate, and, if made to the Company, shall be
received by the Company as agent for the Affiliate.
     (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (m) Compliance with Section 409A. Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with the requirements of Section 409A of the Internal Revenue Code. The
applicable provisions of Section 409A and the regulations thereunder are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
     SECTION 9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the earliest of (i) the date terminated by the Board,
(ii) all Units available under the Plan have been paid to Participants, or
(iii) the 10th anniversary of the date the Plan is approved by the unitholders
of the Company. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, however, any Award granted prior to such
termination, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 



--------------------------------------------------------------------------------



 



Execution Copy
Long-Term Incentive Plan
Without DERS
Grant of Phantom Units
Grantee:                                                                                                    
Grant Date:                                                            ,
200                    

  1.   Grant of Phantom Units. Regency GP LLC (the “Company”) hereby grants to
you ___Phantom Units under the Regency GP LLC Long-Term Incentive Plan (the
“Plan”) on the terms and conditions set forth herein and in the Plan, which is
incorporated herein by reference as a part of this Agreement. This grant of
Phantom Units does not include tandem DERs. In the event of any conflict between
the terms of this Agreement and the Plan, the Plan shall control. Capitalized
terms used in this Agreement but not defined herein shall have the meanings
ascribed to such terms in the Plan, unless the context requires otherwise.    
2.   Vesting. Except as otherwise provided in Paragraph 3 below, the Phantom
Units granted hereunder shall vest on the anniversary of the Grant Date as
follows:

      Anniversary of   Cumulative Grant Date   Vested Percentage

[Vesting Schedule]

  3.   Events Occurring Prior to Full Vesting.     (a)   Death or Disability. If
your employment with the Company terminates as a result of your death or a
disability that entitles you to benefits under the Company’s long-term
disability plan, the Phantom Units then held by you automatically will become
fully vested upon such termination.     (b)   Other Terminations. If your
employment with the Company terminates for any reason other than as provided in
Paragraph 3(a) above, all unvested Phantom Units then held by you automatically
shall be forfeited without payment upon such termination.     (c)   Change of
Control. All outstanding Phantom Units held by you automatically shall become
fully vested upon a Change of Control.

 



--------------------------------------------------------------------------------



 



Execution Copy



For purposes of this Paragraph 3, “employment with the Company” shall include
being an employee or a Director of, or a Consultant to, the Company or an
Affiliate.

  4.   Payment. As soon as administratively practicable after the vesting of a
Phantom Unit, you shall be entitled to receive from the Company one Unit;
provided, however, the Committee may, in its sole discretion, direct that a cash
payment be made to you in lieu of the delivery of such Unit. Any such cash
payment shall be equal to the Fair Market Value of the Unit on the payment date.
If more than one Phantom Unit vests at the same time, the Committee may elect to
pay such vested Award in Units, cash or any combination thereof, in its
discretion.     5.   Limitations Upon Transfer. All rights under this Agreement
shall belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way (whether by operation of law or otherwise), other
than by will or the laws of descent and distribution and shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.     6.   Restrictions. By accepting this grant, you agree that any Units
that you may acquire upon payment of this award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units to be acquired under this award on the transfer records of the Partnership
if such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and
(iii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
award.     7.   Withholding of Taxes. To the extent that the grant, vesting or
payment of a Phantom Unit results in the receipt of compensation by you with
respect to which the Company or an Affiliate has a tax withholding obligation
pursuant to applicable law, unless other arrangements have been made by you that
are acceptable to the Company or such Affiliate, you shall deliver to the
Company or the Affiliate such amount of money as the Company or the Affiliate
may require to meet its withholding obligations under such applicable law. No
payment of a vested Phantom Unit shall be made pursuant to this Agreement until
you have paid or made arrangements approved by the Company or the Affiliate to
satisfy in full the applicable tax withholding requirements of the Company or
Affiliate with respect to such event.     8.   Rights as Unitholder. You, or
your executor, administrator, heirs, or legatees shall have the right to vote
and receive distributions on Units and all the other

 



--------------------------------------------------------------------------------



 



Execution Copy

      privileges of a unitholder of the Partnership only from the date of
issuance of a Unit certificate in your name representing payment of a vested
Phantom Unit.     9.   Insider Trading Policy. The terms of the Company’s
Insider Trading Policy with respect to Units are incorporated herein by
reference. The timing of the delivery of any Units pursuant to a vested Phantom
Unit shall be subject to and comply with such Policy.     10.   Binding Effect.
This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company and upon any person lawfully claiming under you.  
  11.   Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.     12.   Modifications.
Except as provided below, any modification of this Agreement shall be effective
only if it is in writing and signed by both you and an authorized officer of the
Company.     13.   Governing Law. This grant shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to conflicts
of laws principles thereof.

                  REGENCY GP LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Execution Copy
Regency GP LLC
Long-Term Incentive Plan
Grant of Restricted Units
Grantee:                                                                                
Grant Date:                                        , 200                    

  14.   Grant of Restricted Units. Regency GP LLC (the “Company”) hereby grants
to you ___Restricted Units under the Regency GP LLC Long-Term Incentive Plan
(the “Plan”) on the terms and conditions set forth herein and in the Plan, which
is incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the Plan shall
control. Capitalized terms used in this Agreement but not defined herein shall
have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise.     15.   Vesting. Except as otherwise provided in
Paragraph 3 below, the Restricted Units granted hereunder and any distributions
made by the Company with respect to the Restricted Units shall vest on the
anniversary of the Grant Date as follows:

          Cumulative Grant Date   Vested Percentage

[Vesting Schedule]
Distributions on a Restricted Unit shall be held by the Company without interest
until the Restricted Unit with respect to which the distribution was made
becomes vested or is forfeited. Upon vesting any distributions being held with
respect to such vested Restricted Unit shall be paid to you; similarly, upon
forfeiture of the Restricted Unit any distributions being held with respect to
such forfeited Restricted Unit shall be forfeited.

  16.   Events Occurring Prior to Full Vesting.     (a)   Death or Disability.
If your employment with the Company terminates as a result of your death or a
disability that entitles you to benefits under the Company’s long-term
disability plan, the Restricted Units then held by you automatically will become
fully vested upon such termination.

 



--------------------------------------------------------------------------------



 



Execution Copy

  (b)   Other Terminations. If your employment with the Company terminates for
any reason other than as provided in Paragraph 3(a) above, all unvested
Restricted Units then held by you automatically shall be forfeited without
payment upon such termination.     (c)   Change of Control. All outstanding
Restricted Units held by you automatically shall become fully vested upon a
Change of Control.

For purposes of this Paragraph 3, “employment with the Company” shall include
being an employee or a Director of, or a Consultant to, the Company or an
Affiliate.

  17.   Unit Certificates. A certificate evidencing the Restricted Units may be
issued in your name, pursuant to which you shall have all voting rights. The
certificate shall bear the following legend:

     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of ______, 200___, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the Units,
and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the Units evidenced by this certificate is prohibited under the terms and
conditions of such agreement, and such Units may not be sold, assigned, pledged
or otherwise transferred except as provided in such agreement.
          The Company may cause the certificate to be delivered upon issuance to
the Secretary of the Company as a depository for safekeeping until the
forfeiture occurs or the restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, you shall deliver to the Company a unit
power, endorsed in blank, relating to the Restricted Units then subject to the
restrictions. Upon the lapse of the restrictions without forfeiture, the Company
shall cause a certificate or certificates to be issued without legend in your
name in exchange for the certificate evidencing the Restricted Units.

  18.   Limitations Upon Transfer. All rights under this Agreement shall belong
to you alone and may not be transferred, assigned, pledged, or hypothecated by
you in any way (whether by operation of law or otherwise), other than by will or
the laws of descent and distribution and shall not be subject to execution,
attachment, or similar process. Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.     19.   Restrictions. By accepting this grant, you agree that any Units
that you may acquire upon vesting of this award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units

 



--------------------------------------------------------------------------------



 



Execution Copy

      acquired under this award may bear such legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
(ii) the Company may refuse to register the transfer of the Units acquired under
this award on the transfer records of the Partnership if such proposed transfer
would in the opinion of counsel satisfactory to the Partnership constitute a
violation of any applicable securities law, and (iii) the Partnership may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be acquired under this award.     20.   Withholding of
Taxes. To the extent that the grant or vesting of a Restricted Unit results in
the receipt of compensation by you with respect to which the Company or an
Affiliate has a tax withholding obligation pursuant to applicable law, unless
other arrangements have been made by you that are acceptable to the Company or
such Affiliate, you shall deliver to the Company or the Affiliate such amount of
money as the Company or the Affiliate may require to meet its withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or the Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or Affiliate with respect
to such event.     21.   Insider Trading Policy. The terms of the Company’s
Insider Trading Policy with respect to Units are incorporated herein by
reference.     22.   Binding Effect. This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and upon any
person lawfully claiming under you.     23.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Units granted hereby. Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.     24.   Modifications. Except as provided below, any modification
of this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company.     25.   Governing Law. This
grant shall be governed by, and construed in accordance with, the laws of the
State of Texas, without regard to conflicts of laws principles thereof.

 



--------------------------------------------------------------------------------



 



                  REGENCY GP LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Execution Copy
Regency GP LLC
Long-Term Incentive Plan
Grant of Options
Grantee:                                                                                                    
Grant Date:                                                            ,
200                    

  1   Grant of Options. Regency GP LLC (the “Company”) hereby grants to you the
right and option (“Options”) to purchase all or any part of an aggregate of
[___] Common Units (“Units”) of Regency Energy Partners LP on the terms and
conditions set forth herein and in the Regency GP LLC Long-Term Incentive Plan
(the “Plan”), which is incorporated herein by reference as a part of this
Agreement. This grant of Options does not include a tandem grant of DERs. In the
event of any conflict between the terms of this Agreement and the Plan, the Plan
shall control. Capitalized terms used but not defined in this Agreement shall
have the meaning attributed to such terms under the Plan, unless the context
requires otherwise.     2   Purchase Price. The purchase price per Unit
purchased pursuant to the exercise of the Options shall be $___, subject to
adjustment as provided in the Plan.     3   Vesting and Exercise of Option.
Subject to the further provisions of this Agreement, the Options shall become
vested and may be exercised in accordance with the following schedule, by
written notice to the Company at its principal executive office addressed to the
attention of its Secretary (or such other officer or employee of the Company as
the Company may designate from time to time):

      Anniversary of   Cumulative Grant Date   Vested Percentage

[Vesting Schedule]
Notwithstanding the above schedule, but subject to the further provisions
hereof, upon the occurrence of the following events the Options shall vest and
become exercisable as provided below:
Disability. If your employment with the Company and its Affiliates terminates by
reason of a disability that entitles you to benefits under the Company’s or an
Affiliate’s long-term disability plan, the Options shall become fully vested
and, subject to the further provisions of this Agreement, may be exercised at
any time during the one-year period following such termination by you or by your
guardian or legal

 



--------------------------------------------------------------------------------



 



Execution Copy
representative (or, if you die during such one-year period, by your estate or
the person who acquires the Options by will or the laws of descent and
distribution).
Death. If you die while in the employ of the Company or an Affiliate, the
Options shall become fully vested and, subject to the further provisions of this
Agreement, your estate (or the person who acquires the Options by will or the
laws of descent and distribution) may exercise the Options at any time during
the one-year period following the date of your death.
Other Terminations. If your employment with the Company and its Affiliates is
terminated for any reason other than as provided in paragraphs 3(a) and
(b) above, the Options, to the extent vested on the date of your termination,
may be exercised, subject to the further provisions of this Agreement, at any
time during the three month period following such termination by you or by your
guardian or legal representative (or by your estate or the person who acquires
the Options by will or the laws of descent and distribution or otherwise by
reason of your death if you die during such period), but only as to the vested
number of Units, if any, that you were entitled to purchase hereunder as of the
date your employment so terminates.
Change of Control. The Options shall become fully vested upon a Change of
Control.
For purposes of this Agreement, “employment with the Company” shall include
being a Director or an employee of, or a Consultant to, the Company or an
Affiliate.
There is no minimum or maximum number of Units that must be purchased upon
exercise of the Options. Instead, the Option may be exercised, at any time and
from time to time, to purchase any number of Units that are then vested and
exercisable according to the provisions of this Agreement.
Notwithstanding any of the foregoing, the Options shall not be exercisable in
any event after the expiration of 10 years from the Grant Date.
All Options that are not vested on your termination of employment with the
Company as provided above shall be automatically cancelled without payment upon
such termination.

  4   Payment of Exercise Price. The purchase price of the Units as to which the
Options are exercised shall be paid in full at the time of exercise (a) in cash
(including by check acceptable to the Company), (b) if the Units are readily
tradable on a national securities market or exchange, through a “cashless broker
exercise” procedure (a “cashless broker exercise” is not available for executive
officers of the Company except to the extent the exercise in such manner is
approved in advance by the Company) in accordance with a program established by
the Company, (c) any other method approved by the Company, or (d) any
combination of the foregoing. No fraction of a Unit shall be transferred upon
exercise of the Options. Unless and until a certificate or certificates
representing such Units shall have been transferred by the Company to you, you
(or the person permitted to exercise the Options in the event of your death)
shall not be or have any of the rights or

 



--------------------------------------------------------------------------------



 



Execution Copy

      privileges of a unitholder of the Company with respect to Units acquirable
upon an exercise of the Options.     5   Withholding of Taxes. To the extent
that the exercise of an Option results in the receipt of compensation by you
with respect to which the Company or an Affiliate has a tax withholding
obligation pursuant to applicable law, unless other arrangements have been made
by you that are acceptable to the Company or such Affiliate, which, with the
consent of the Committee, may include withholding a number of Units that would
otherwise be delivered on exercise or vesting that have an aggregate Fair Market
Value that does not exceed the amount of taxes to be withheld, you shall deliver
to the Company or the Affiliate such amount of money as the Company or the
Affiliate may require to meet its withholding obligations under such applicable
law. No delivery of Units shall be made pursuant to the exercise of an Option
under this Agreement until you have paid or made arrangements approved by the
Company or the Affiliate to satisfy in full the applicable tax withholding
requirements of the Company or Affiliate.     6   Restrictions. By accepting
this grant, you agree that the Units that you may acquire by exercising the
Options will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. You
also agree that (i) the certificates representing the Units purchased under the
Options may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws, (ii) the Company may
refuse to register the transfer of the Units purchased under the Options on the
transfer records of the Company if such proposed transfer would in the opinion
of counsel satisfactory to the Company constitute a violation of any applicable
securities law, and (iii) the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units
purchased under the Options.     7   Limitations Upon Transfer. All rights under
this Agreement shall belong to you alone and may not be transferred, assigned,
pledged, or hypothecated by you in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution and shall
not be subject to execution, attachment, or similar process. Upon any attempt by
you to transfer, assign, pledge, hypothecate, or otherwise dispose of such
rights contrary to the provisions in this Agreement or the Plan, or upon the
levy of any attachment or similar process upon such rights, such rights shall
immediately become null and void.     8   Insider Trading. The terms of the
Company’s Insider Trading Policy with respect to Units are incorporated herein
by reference. The timing of the delivery of any Units pursuant to an Option
exercise shall be subject to and comply with such policy.     9   Binding
Effect. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under you.     10  
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Option

 



--------------------------------------------------------------------------------



 



Execution Copy

      granted hereby. Without limiting the scope of the preceding sentence, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.     11   Modifications. Except as provided below, any modification
of this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company.     12   Governing Law. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas, without regard to conflicts of laws principles thereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer all effective as of the day and year first above
written.

                  REGENCY GP LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



Execution Copy
Regency GP LLC
Long-Term Incentive Plan
Grant of Phantom Units
With DERS
Grantee:                                                                                                    
Grant Date:                                                            ,
200                    

  26.   Grant of Phantom Units with DERs. Regency GP LLC (the “Company”) hereby
grants to you ___Phantom Units under the Regency GP LLC Long-Term Incentive Plan
(the “Plan”) on the terms and conditions set forth herein and in the Plan, which
is incorporated herein by reference as a part of this Agreement. This grant of
Phantom Units includes a tandem grant of DERs with respect to each Phantom Unit.
The Company shall establish a DER bookkeeping account for you with respect to
each Phantom Unit granted that shall be credited with an amount equal to any
cash distributions made by the Partnership on a Common Unit during the period
such Phantom Unit is outstanding. In the event of any conflict between the terms
of this Agreement and the Plan, the Plan shall control. Capitalized terms used
in this Agreement but not defined herein shall have the meanings ascribed to
such terms in the Plan, unless the context requires otherwise.     27.  
Vesting. Except as otherwise provided in Paragraph 3 below, the Phantom Units
and DERs granted hereunder shall vest on the anniversary of the Grant Date as
follows:

      Anniversary of   Cumulative Grant Date   Vested Percentage

[Vesting Schedule]
Upon vesting of a Phantom Unit, the amount credited to your tandem DER account
shall be paid to you in cash without interest. If the Phantom Unit is forfeited,
the amount credited to your tandem DER account with respect to such Phantom Unit
shall be similarly forfeited.

  28.   Events Occurring Prior to Full Vesting.     (a)   Death or Disability.
If your employment with the Company terminates as a result of your death or a
disability that entitles you to benefits under the

 



--------------------------------------------------------------------------------



 



Execution Copy

      Company’s long-term disability plan, the Phantom Units then held by you
automatically will become fully vested upon such termination.     (b)   Other
Terminations. If your employment with the Company terminates for any reason
other than as provided in Paragraph 3(a) above, all unvested Phantom Units then
held by you automatically shall be forfeited without payment upon such
termination.     (c)   Change of Control. All outstanding Phantom Units held by
you automatically shall become fully vested upon a Change of Control.

For purposes of this Paragraph 3, “employment with the Company” shall include
being an employee or a Director of, or a Consultant to, the Company or an
Affiliate.

  29.   Payment. As soon as administratively practicable after the vesting of a
Phantom Unit, you shall be entitled to receive from the Company one Unit;
provided, however, the Committee may, in its sole discretion, direct that a cash
payment be made to you in lieu of the delivery of such Unit. Any such cash
payment shall be equal to the Fair Market Value of the Unit on the payment date.
If more than one Phantom Unit vests at the same time, the Committee may elect to
pay such vested Award in Units, cash or any combination thereof, in its
discretion.     30.   Limitations Upon Transfer. All rights under this Agreement
shall belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way (whether by operation of law or otherwise), other
than by will or the laws of descent and distribution and shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.     31.   Restrictions. By accepting this grant, you agree that any Units
that you may acquire upon payment of this award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. You also agree that (i) the certificates
representing the Units acquired under this award may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) the Company may refuse to register the transfer of the
Units to be acquired under this award on the transfer records of the Partnership
if such proposed transfer would in the opinion of counsel satisfactory to the
Partnership constitute a violation of any applicable securities law, and
(iii) the Partnership may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Units to be acquired under this
award.     32.   Withholding of Taxes. To the extent that the grant, vesting or
payment of a Phantom Unit results in the receipt of compensation by you with
respect to which the Company or an Affiliate has a tax withholding obligation
pursuant to

 



--------------------------------------------------------------------------------



 



Execution Copy

      applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
the Affiliate such amount of money as the Company or the Affiliate may require
to meet its withholding obligations under such applicable law. No payment of a
vested Phantom Unit shall be made pursuant to this Agreement until you have paid
or made arrangements approved by the Company or the Affiliate to satisfy in full
the applicable tax withholding requirements of the Company or Affiliate with
respect to such event.     33.   Rights as Unitholder. You, or your executor,
administrator, heirs, or legatees shall have the right to vote and receive
distributions on Units and all the other privileges of a unitholder of the
Partnership only from the date of issuance of a Unit certificate in your name
representing payment of a vested Phantom Unit.     34.   Insider Trading Policy.
The terms of the Company’s Insider Trading Policy with respect to Units are
incorporated herein by reference. The timing of the delivery of any Units
pursuant to a vested Phantom Unit shall be subject to and comply with such
Policy.     35.   Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and upon any person
lawfully claiming under you.     36.   Entire Agreement. This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Phantom Units
granted hereby. Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.     37.   Modifications. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
you and an authorized officer of the Company.     38.   Governing Law. This
grant shall be governed by, and construed in accordance with, the laws of the
State of Texas, without regard to conflicts of laws principles thereof.

                  REGENCY GP LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 